DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This Office Action is based on the preliminary amendment filed on 11 August 2021.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the claims and the Specification.

Status of the Claims
Claims 7-8 are cancelled.
Claims 1-6 and 9-20 are pending.
Claims 1-3, 11, 13 and 18 are objected to.
Claims 1-6 and 9-20 are rejected.
 
Priority
This is a national stage application of PCT/KR2021/001299 filed 1 February 2021, which claims priority to Korean Patent Application No. 10-2020-0182375, filed 23 December 2020, and Korean Patent Application No. 10-2020-0012169 filed 31 January 2020.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of the foreign priority documents required by 37 CFR 1.55. Priority is acknowledged and granted for each of claims 1-6 and 9-20 herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 26 May 2021 and 8 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Signed copies of the documents are include included with this Office Action.

Drawings
The drawings filed on 26 May 2021 are objected to because of the following informalities:
In Figure 1 the textual identifier of the element identified with reference number 152 should be “Path Extraction Module” and not “Path score extraction module”. See the Specification at page 19 lines  22 and 25.
In Figure 2 the small font size used in the labels of elements 1, 2 and 3 and the shading of the figures makes it difficult to discern the elements shown.
Figure 3 shows two parts: A and B. The Specification does not provide a description for each of these parts. The Specification only refers to “Figure 3” in a general sense. See pages 13 and 14. Since parts A and B are showing different aspects of figure 3, the Applicant is asked to include a description of what is shown in each of parts A and B or, to amend the figure to remove the “A” and “B” labels.
In Figure 3 part A the small font size and the shading of the labels at the bottom part of figure 3A makes it difficult to read the labels of the elements shown.
In Figure 3 part B the Applicant is asked to clarify what do the “#types” pertain to. The Specification refers to at least three “types”: a “path type” (see page 4 line 3); an “edge type” (see page 4 line 15) and to “entities of different types” (see page 6 line 8).  In addition the Applicant is asked to clarify what the hashtag (#) in front of “type” and “edges” means. If what is being presented in the body of the table presented in figure 3 part B are a number of types and a number of edges the term “number” or its abbreviation “No.” should be used.
In Figure 3 part B  the Applicant is asked to clarify what do the numbers “11” and “76,238” which are aligned with the label “*Total nodes” are indicating. The Applicant is asked to clarify whether these numbers are the result of an arithmetic operation of the numbers shown under “#types” and “#nodes” or whether they are unrelated. The Specification does not describe what “#types” and “#nodes” represent in the figure.
In Figure 4 the Applicant is asked to increase the font size of the text shown. The small font size used in the figure makes it difficult to read the data presented. In addition the Applicant is asked to clarify what the hashtag (#) in front of “nodes” and “edges” means. If what is being presented in the body of the table of figure 4 are a number of nodes and a number of edges, the term “number” or its abbreviation “No.” should be used.
In Figure 6 the data presented in the body of the table and the attributes of the figure next to the table are illegible due to the pixilation of the figure and the small font size.
In Figure 7 the data presented in the body of the table and the attributes of the figure next to the table are illegible due to the pixilation of the figure and the small font size.
In Figures 8 and 9 the content of the figures is illegible due to the pixilation of the figure, the small font size and the shading.
In Figures 10 and 11, the Applicant is asked to increase the contrast between the shaded regions and the labels of the elements shown in the figures.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In this Office Action all references to the Specification pertain to the Specification filed on 26 May 2021.
The disclosure is objected to because of the following informalities:
The use of parenthesis to indicate the reference numbers which designate the various elements presented in the drawings is inconsistent. At pages 1-7 the reference numbers are presented with parenthesis and then, from pages 10 to 27 the same reference numbers are presented without a parenthesis. For consistency, the Applicant is asked to amend the Specification to refer to the reference numbers either with a parenthesis or without a parenthesis. 
 Specification refers to gene names which need to be italicized since they are scientific terms. See page 13 lines 19-20, page 16 lines 23-24 and page 20 lines 33-34.
The Specification refers to the phrases “querying one keyword” (see page 4 line 7), “querying an arbitrary keyword” (see page 7 line 17) and “querying the disease to be evaluated” (See page 26 line 21). These phrases are unclear because neither a keyword nor a disease can be queried. The dictionary meaning of the term querying is to request data or information. For example a database may be queried via a database query. However, a keyword or a disease per se cannot be asked for data or information. The Applicant is asked to clarify what is the meaning of these phrases. Page 6 lines 6-11 and page 7 line 3 of the Specification refers to a “keyword to be queried”. Page 26 line 19 describes that a “disease is queried in the system”. If the Applicant’s intention is to set forth a keyword and a disease to be queried in the system or, a keyword query and a disease query which are entered into the system, the Specification should be amended accordingly.
Page 2 lines 22-23 describes: “Japanese Patent Laid-open Publication No. 2019-220149 discloses a system for generating a prioritized gene for a disease query”. The Applicant is asked to clarify what “generating a prioritized gene” for a query is referring to. A gene cannot be “generated” by a system.
At page 2 line 25 “an” should be inserted before “estimated association” to read “an estimated association is derived by applying...”.
	At page 2 line 29 “in” should be inserted between “invention” and “that” to read “It is similar to the present invention in that the heterogeneous network includes ....”.
Page 2 lines 29-30 describes: “It is similar to the present invention that the heterogeneous network includes several different types”. Page 3 lines 2-4 describes: “Accordingly, the present inventors have invented a system in which data collected from a plurality of databases are grouped and their types are defined based on their properties, and a database is built by reflecting the specified type.” The 
At page 5 line 20  the term “pat” should be replaced with “path”.
At page 6 line 10  the term “sores” should be replaced with “scores”.
Page 7 lines 23-24 describes “According to another aspect of the present invention, there is provided a system built by using the prediction method described above.” The Specification does not provide any further description of the system built or constructed by “using” the method described in before page 7. The Applicant is asked to clarify which method is this portion of the Specification referring to.
At page 8 line 13 “data bases” should be replaced with “databases” (single word) since this is the term used throughout the Specification.
At page 8 lines 23-23 a determiner should be inserted between “used in” and “prediction” to read “used in the prediction”. 
The Specification at page 8 lines 33-34 describes: “FIGS. 2 and 3 are schematic views of a method of building a system according to an embodiment”. Figures 2 and 3 do not show a method for building a system. These figures appear to show schematic representations of knowledge graphs and a user interface (Figure 2), a schematic of a knowledge graph with node names and paths (Figure 3 part A) and a table with data pertaining to a “Relation”, “#types” and “#edges” (Figure 3 part B). The only reference to Figure 2 in the Specification is at page 20 lines 27-30 which reads:
“When system construction according to the present invention is completed, a
keyword (e.g., arbitrary disease, gene, protein, or compound, etc.) or keyword pair
(disease-gene, disease-compound, gene-compound, etc.) input through the input
module 170 may be queried to the data training module 160, that is, the artificial neural
network model. And, entities associated with the queried keyword may be output in the
order of highest importance through the output module 180, or whether or not the
keyword pair being queried is associated with each other may be output through
computation of the artificial neural network model (see FIG. 2)”.

Figure 3 is described in the Specification at page 13 lines 5-12 as follows:
“Examples of nodes defined according to the present invention and edges
connecting the nodes are shown in FIG. 3”.

And then at page 14 lines 3-9 as follows:
“FIGS. 3 and 4 illustrate edges that are defined, grouped, and typed by the edge
definition module 132. Referring to FIG. 3, the edges defined by the edge definition module 132 may be classified into a disease-gene relation edge Disease-Target, a gene-compound relation
edge Target-Compound, a disease-compound relation edge Disease-Compound, a
gene-related edge Target-related, a disease-related edge Disease-related, and a
compound-related edge Compound-related.”.

None of these portions of the Specification provide a description of a method for building a system. The Applicant is asked to clarify what is shown in Figures 2 and 3 and amend page 8 lines 33-34 accordingly.
Page 9 line 11 reads “FIG. 8 is a view for describing an implementation so that manipulation can be applied to an existing graph database by a user command”.  The Applicant is asked to clarify of what does the “implementation” pertains to.
At page 10 lines 19-20  the recitation of “may be connected to communication with a plurality of databases D1, D2,...” is grammatically incorrect. This phrase should read: “may be connected to communicate[[ion]] with a plurality of databases D1, D2,...”.
Page 13 line 20 describes: “compound-related nodes of zoledronic acid, 13674-87-8,
and Bisphenol A...”. The term “13674-87-8” has not been defined in the Specification. This term is the CAS number for Tris(1,3-dichloro-2-propyl)phosphate (Triphosphate). The Applicant is asked to include the name of the compound instead of the CAS number or, next to the CAS number.
	Page 13 line 22 refers to the acronym “NASH” which has not been defined in the Specification. This term is the acronym for Non-alcoholic steatohepatitis. The Applicant is asked to include the term said acronym stand for.
Page 17 lines 24-25 reads: “Here, the prediction function may be a model such as TransE, HolE, or DistMult...”. The term “HoIE” is not a term of art and is not recognized as a model for producing knowledge based embedding as TransE and DistMult are. The Applicant is asked to clarify what this term stands for.
Page 21 lines 2-11 reads: “In the present invention, the symbol of an entity related to the keyword to be queried is output, and further the specific name of the entity, how the relation between the keyword and the entity is novel in light of known knowledge (Novelty), and a score quantified by the algorithm for the degree of association between the keyword and the entity are also output. Based on this, the user may select an arbitrary entity (e.g., a gene or a protein) from the output list. In addition, results that satisfy a specific score scope and specific Novelty condition may be output by user selection. For example, when setting to output only entities with a score of 0.8 or more and Novelty of 0.9 or more, only a list of entities satisfying the condition may be displayed”.
The term “Novelty” is not defined in the Specification and this portion of the Specification is ambiguous as to whether “Novelty” pertains to a number or to a descriptor of “known knowledge” or to a “condition”. The Applicant is asked to clarify what the term “Novelty” means.
At page 23 line 1 “in” should be replaced with “of” to read “The training of [[in]] the artificial neural network model used in the present invention may be performed in the manner described below”.
Page 23 lines 15-16 describes:  “The artificial neural network model, by training the training data, can output entities associated with an arbitrary keyword being input into an input layer”. The Applicant is asked to clarify what “training the training data” means. If the Applicant’s intention is to set forth that the artificial neural network is trained with the training data, the following language is suggested: “The artificial neural network model, trained with the training data, can output entities associated with an arbitrary keyword being input into an input layer”.
Page 23 lines 24-25 reads: “FIG. 6 shows an image in which the score of the degree of importance of relation between ALZHEIMER'S DISEASE and different types of entities through the
computation by the artificial neural network model”.
This phrase is grammatically incorrect. Firstly, an article is missing between “importance of” and “relation between” and between “ALZHEIMER'S DISEASE and” and “different types of entities”.  Secondly, the use of “which” should be followed by a clause which refers to an aspect or, to a further description of the previously mentioned “image”. The following amendment is suggested: “FIG. 6 shows an image in which shows the score of the degree of importance of the relation between ALZHEIMER'S DISEASE and the different types of entities through the computation by the artificial neural network model”.


Claim Objections
Claims 1-3, 11, 13 and 18 objected to because of the following informalities: 
In claim 1 line 24 a comma (,) should be inserted between “to be predicted or” and “the association between the keyword pairs being input” to read “in order to allow for an artificial neural network having a preset structure to compute and output the association between the keywords being queried in an input layer and the entities to be predicted or, the association between the keyword pairs being input..”.
In claim 2 line 5  the term “edge” should be replaced with “edges” to read “to each edge type of the edges defined”.
In claim 3 line 5 “and” should be inserted between “protein;”  and “the third node”  so that lines 
lines 4-5 read “and biological pathway data of a protein; and the third node comprises name data of a compound, pharmacologic class data of a compound, and side effect data of a compound”.
In claim 11 line 5 the term “sores” should be replaced with “scores”. 
In claim 13 line 6 the hyphen between “module”  and “as an edge” should be deleted to read “natural language processing module[[-]] as an edge”.
In claim 18 line 13 the verb “is” should be replaced with “are” since the claim is refereeing to both, “the first data pair” and “the output entity”. The claim should read as “whether the first data pair comprising the queried keyword and the output entity [[is]] are included in a second data pair”.
Appropriate correction is required.

Claim Interpretation of non-limiting recitations
The following recitations in the claims are not considered as limiting the scope of the claimed method and the claimed computer program for the reasons stated below.
“......performed by using a (the) node definition module” in claim 1 lines 4-5 and in claim 13 lines 3-4.
“......performed by using an (the) edge definition module” in claim 1 lines 8-9 and in claim 13 lines 6-7.
“......performed by using a path definition module” in claim 1 line 11.
“......performed by using an (the) embedding module” in claim 1 line 13, claim 2 line 7 and claim 15 line 4.
“......performed by using a (the) path score computation module”  in claim 1 lines 17-18 and in claim 2 line 12.
“......performed by using a path extraction module ” in claim 1 line 21.
“......performed by using a data training module” in claim 1 line 27.
“......performed by using an (the) input module” in claim 1 line 30 and in claim 18 lines 8-9.
“......performed by using an (the) output module” in claim 1 lines 32-33 and in claim 18 lines 10-11.
performed by using the outputting module” in claim 11 line 6.
“.....performed by using an ID assignment module” in claim 14 line 3.
“.....performed by using a data collection module” in claim 17 line 3.
“.....performed by using the natural language processing module” in claim 18 lines 6-7.
These recitations do not limit the scope of the claimed method because these recitations merely inform the modules being “used” to perform the recited steps. That is, the recited “modules” are merely tools with an intended use in performing each of the method steps. 
In claim 1 line 8 and line 19 the terms presented in parenthesis “(metaedges)” and “(metapath)” are interpreted as alternative terms for “edge types” and for “path type” and do not limit the scope of the claim. 
“.....in order to allow for an artificial neural network having a preset structure to compute and output the association between the keywords being queried in an input layer and the entities to be predicted or the association between the keyword pairs being input” in claim 1 lines 22-24. This limitation is directed to an intended outcome of training the artificial neural network program and does not limit the scope of the claimed method because there are no active positive steps for computing and outputting an association between keywords and entities or, between keyword pairs. Further, there is no active positive steps for providing a query to in input layer and for predicting an association between keyword pairs being input. If the Applicant’s intention is to set forth that the method comprises steps of providing a query, computing and outputting an association and predicting an association, the claim should be amended accordingly. 
“.....wherein path types are classified according to combinations of the number of edges, the order of the edges, and types of the edges constituting a path, and the preset path types are at least part of the classified types” in claim 1 lines 34-36. This recitation merely informs what is the basis for path types to be classified and to what constitutes a “present path type”.  This recitation does not give meaning or purpose to the method recited in claim 1 because there is no recitation of an active positive step of classifying the path types according to a combination of number, order and types of edges. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of classifying path types according to a combination of number, order and types of edges, the claim should be amended accordingly.
“.....so that a real number vector value is assigned to each of the first through third nodes defined by the node definition module in a multi-dimensional space” in claim 2 lines 2-4. This recitation is directed to an intended outcome of “performing real number vectorization”. This recitation does not limit the scope of the claimed method because it does not recite an active positive step of assigning a real number vector value to each of the first through the third nodes. If the Applicant’s intention is to set forth that the method comprises a step of assigning a real number vector value to each of the first through the third nodes, the claim should be amended accordingly.
“.....so that a real number vector value is assigned to each edge type of the edge defined by the edge definition module in the multi-dimensional space, so as to perform embedding on each of the first through third nodes and each of the edge types, performed by using the embedding module” in claim 2 lines 4-7. This recitation is directed to an intended outcome of “performing real number vectorization”. This recitation does not limit the scope of the claimed method because it does not recite an active positive step of assigning a real number vector value to each edge type and, it does not recite an active positive step of performing embedding based on an assigned real number vector value. If the Applicant’s intention is to set forth that the method comprises the steps of assigning a real number vector value to each edge type and, performing embedding based on an assigned real number vector value, the claim should be amended accordingly.
“.....so as to compute a path score for each node pair path” in claim 2 lines 11-12. This recitation is directed to an intended outcome of “computing scores of the edges included in a path of a node pair”. method because it does not recite an active positive step of computing a path score for each node pair path. If the Applicant’s intention is to set forth that the method comprises a step of computing a path score for each node pair path, the claim should be amended accordingly.
In claim  4 lines 1-9 the recitation of: “wherein the edge definition module is configured to classify defined edges into one edge among a disease-gene relation edge, a gene-compound relation edge, a disease-compound relation edge, a gene-related edge, a disease-related edge, and a compound-related edge, the disease-gene relation edge comprises a gene-disease association edge type and a gene-disease regulation relation edge type, the gene-compound relation edge comprises a compound-gene binding relation edge type and a compound-gene regulation relation edge type, the disease-compound relation edge comprises a compound-disease treatment relation edge type, the gene-related edge comprises a gene-anatomy regulation/expression relation edge type, a gene covariation relation edge type, a gene-gene ontology relation edge type, a gene-pathway relation edge type, a gene or protein interaction edge type, and a genetic interference-gene regulation relation edge type, the disease-related edge comprises a disease-anatomy relation edge type, a disease-symptom relation edge type, and a disease co-occurrence similarity relation edge type, and the compound-related edge comprises a compound-side effect relation edge type, a compound structural similarity relation edge type, and a compound-pharmacologic class relation edge type” does not limit the scope of the claim. The claim is directed to a method not to a system. Claim 9 merely recites functional limitations of a module recited as being “used” to perform a method step. See claim 1 lines 8-9. As explained above, the “edge definition module”  does not limit the scope of the step of “defining a relation” because it merely informs what is being used to perform it. If the Applicant’s intention is to set forth that the method comprises a step of classifying defined edges, the claim should be amended accordingly. 
For examination purposes, prior art teaching or suggesting a method including a step of classifying edges will be interpreted as meeting the claimed limitation.
for assigning different weights to the paths extracted by the path extraction module according to nodes included in the paths and a path type to the artificial neural network” in claim 9 lines 2-4. This recitation is directed to an intended outcome of “applying an attention mechanism”. This recitation does not limit the scope of the claimed method because it does not recite an active positive step of assigning different weights to the paths extracted by the path extraction module. If the Applicant’s intention is to set forth that the method comprises a step of assigning different weights to the paths extracted by the path extraction module, the claim should be amended accordingly.
In claim 11 lines 1-3  the recitation of “wherein the artificial neural network is configured to score each of entities related to an arbitrary keyword to be queried according to a predetermined method”  does not limit the scope of the claim. The claim is directed to a method not to an artificial neural network. If the Applicant’s intention is to set forth that the method comprises a step of scoring each of entities related to a keyword to be queried, the claim should be amended accordingly.
“.....wherein a distance between the disease-related data, the gene-related data, and the compound-related data is determined according to an extraction frequency of data pairs included in the data” in claim 15 lines 4-6. This recitation merely informs the manner a distance between the disease-related data, the gene-related data and the compound-related data is calculated. This recitation does not give meaning or purpose to the method recited in claims 1 and 13, from which claim 15 depends, because there is no recitation of an active positive step of determining a distance between the disease-related data, the gene-related data and the compound-related data according to an extraction frequency of data pairs included in the data. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of determining a distance between the disease-related data, the gene-related data and the compound-related data according to an extraction frequency of data pairs included in the data, the claim should be amended accordingly.
“.....wherein the artificial neural network is configured to output through an output layer different entities related to an arbitrary keyword to be queried through an input layer” in claim 16 lines 3-5. This recitation does not limit the scope of the claimed method because is directed to a functional limitation of method. If the Applicant’s intention is to set forth that the method comprises a step of outputting through an output layer different entities related to an arbitrary keyword to be queried through an input layer, the claim should be amended accordingly.
“.....so as to perform computation based on a dataset in which the one or more nodes are removed or inserted or the new edge is removed or inserted”  in claim 16 lines 5-7.  This recitation is directed to an intended outcome of the “removing or inserting” step. This recitation does not limit the scope of the claimed method because it does not recite a positive active step of performing computation based on a dataset. If the Applicant’s intention is to set forth that the method comprises a step of performing computation based on a dataset in which the one or more nodes are removed or inserted or the new edge is removed or inserted, the claim should be amended accordingly.
“.....wherein the artificial neural network is configured to perform computation based on a dataset in which the user data is reflected” in claim 17 lines 3-4. This recitation does not limit the scope of the claimed method because is directed to a functional limitation of an artificial neural network. If the Applicant’s intention is to set forth that the method comprises a step of performing computation based on a dataset in which the user data is reflected, the claim should be amended accordingly.
“.....to execute the predation method of claim 1” in claim 20. This recitation is directed to an intended use of program stored in a computer readable-medium. 

Examiner’s Statement of the Interpretation of Claim 19
Claim 19 recites: “A system built by using the prediction method of claim 1”.
For the purpose of examination claim 19 is interpreted herein as a product-by-process claim wherein the product is “the system” and the process is the recited “built by using the prediction method of claim 1” and, wherein the system is limited only to any structure resulting from using the method of claim 1. See MPEP 2113(I) for an explanation of product-by process-claims. With regard to the term “system” the Specification does not provide any special definition for this term. The Specification at an exemplary embodiment of a system and the elements said system may include. 
“Referring to FIG. 1, a system according to an embodiment of the present
invention may include a data collection module 110, a natural language processing
module 120, a definition module 130, an embedding module 140, a preprocessing
module 150, a data training module 160, an input module 170, and an output module
180”.

The Specification at page 20 lines 15-22 describes what the input and output module may include:
“The input module 170 may have a form of an input device, and may be, for
example, a touch panel or a keyboard, but the present invention is not particularly
limited as long as the input module 170 receives a user command and transmits the
command to the system according to the present invention”.
“In addition, the output module 180 has a form of an output device, and may be,
for example, a monitor or a display panel, but the present invention is not particularly
limited as long as a computation result of the system according to the present invention
can be visually checked by the output module 180”.

The definition module is described in the Specification at page 12 lines 22-24 as including a node definition module, an edge definition module and a path definition module. The preprocessing module is described in the Specification at page 18 lines 15-19 as including a path score computation module and a path extraction module. The definition module, the node definition module, the edge definition module, the path definition module, the preprocessing module, the path score computation module and the path extraction module are described in the Specification based on the functions they perform. See the Specification at page 11 lines 24-34, page 12-13, page 14 lines 33-34, page 15, page 17 lines 5-14, page 18 lines 15-22 and page 19. Further, the Applicant’s Specification at page 26 lines 31-34 and page 27 lines 1-4 states that:
“All or at least a part of the configuration of the system according to the
embodiment of the present invention may be implemented in the form of a hardware
module or a software module, or a combination of a hardware module and a software
module”.

and 

“ Here, the software module may be understood as, for example, an instruction
executed by a processor that controls computation in the system, and such an
instruction may have a form mounted in a memory in the disease-related factor
prediction system”.

The Specification at page 20 lines 15-22 describes that the input and output modules may include physical devices but explicitly indicates that said input and output modules are not limited to physical devices as long as the input module can receive a user command and the output module can present a computation result. As such, the  system built by using the prediction method of claim 1 is given its broadest most reasonable interpretation in light  of the specification and is interpreted as a system comprising at least one software module.  The use of claim 1 to build the system of claim 19 is interpreted as designing or developing the at least one software module by the prediction method of claim 1.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for how to use the method of claim 1 to predict a relationship between a disease and, a gene or a protein, does not reasonably provide enablement for the use of said method to build a system as required by claim 19.  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. 
Claim 19 is directed to a system built by using the prediction method of claim 1. As explained in the Examiner’s Statement of the Interpretation of Claim 19 above, claim 19 is interpreted as a product-by-process claim. The system built by using the prediction method of claim 1 is given its broadest most reasonable interpretation in light  of the Specification and is interpreted as a system comprising at least one software module. The use of claim 1 to build the system of claim 19 is interpreted as designing or developing the at least one software module. 
As such, the Specification must describe how to use the method recited in claim 1 to design or develop at least one software module to arrive at the claimed system.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).

With regard to (1) and (2) claim 19 is directed to a system built by using the prediction method of claim 1. The prediction method of claim 1 includes the steps of: (a) defining disease-related data as a first through a third node, (b) defining a relation between the first through the third nodes as an edge, (c) defining a path that connects the defined edges, (e) embedding the first through the third nodes, (f) computing an edge score and computing a path score, (f) extracting some of a plurality of paths, (g) training an artificial neural network, (h) querying a keyword and (i) outputting entities.
Thus, the written description must enable one of ordinary skill in the art as to how to design or develop at least one software module by performing steps (a) through (i) of claim 1.
With regard to (3), (4) and (5) the art in the field of design and development of software modules teaches the use of generic tools and platforms for software development employing domain specific knowledge including information regarding a process, functional and non-functional requirements and patterns, amongst others. See US 2009/0100406 to Greenfield and US 2005/0125769 to McGovern.  As such, a person of ordinary skill in the art would be capable of designing a software module by using generic tools and platforms for software development which employ domain specific knowledge. However, the state of the art at the time of the invention does not teach how to design a software module by using a prediction method comprising the steps of steps of (a) defining disease-related data as a first through a third node, (b) defining a relation between the first through the third nodes as an edge, (c) defining a path that connects the defined edges, (e) embedding the first 
With regard to (6) and (7)  the Specification does not describe how the prediction method recited in claim 1 is used to build a system. The Specification refers to Figures 2 and 3 as “schematic views of a method of building a system“. See Specification at page 8 lines 33-34. However, the content of figures 2 and 3 do not show how the steps recited in the prediction method of claim 1 lead to the design or development of at least one software module to thereby arrive at the claimed system. The content of figures 2 and 3 and the accompanying description of said figures in the Specification (see page 13 lines 5-14 and page 20 lines 23-30) do not adequately describe how to build a system by using the prediction method of claim 1. The remaining portions of the Specification broadly refer to “a method....and a prediction system built by using the same” (see page 1 lines 6-11), “...a system built by using the prediction method described above” (see page 7 lines 23-34), “....a system can be built only within the known scope of knowledge” (see page 12 lines 5-19). None of these portions explain how to use the prediction method of claim 1 to build a system. While the Specification at page 3 lines 2-6 describes: 
“Accordingly, the present inventors have invented a system in which data collected from a plurality of databases are grouped and their types are defined based on their properties, and a database is built by reflecting the specified type, so that an entity related to a queried entity for an arbitrary entity (keyword) query, such as a disease, a gene, or a protein, can be presented with high accuracy.”

this is not an adequate description of how to use the prediction method  of claim 1 to build a system. This portion of the Specification only describes the type of data being presented by the system. The skilled artisan would not be enabled to build a system using the prediction method of claim 1 because there is no disclosed relationship between the use of the method of claim 1 and the building of a system and, the Specification does not provide any guidance to how to use steps (a)-(i) of the prediction method of claim 1 to design or develop at least one software module. While claim 1 recites that certain modules are used to perform steps (a)-(i), these modules are merely tools being used by each of steps (a)-(i) of the method and are not recited as being the result of executing each of said steps. 
With regard to (8) the broadest most reasonable interpretation of claim 19 is that it requires the use of the steps recited in claim 1 to build a system comprising at least one software module. See the Examiner’s Statement of the Interpretation of Claim 19 above. However, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate how to use steps (a) through (i) of the prediction method of claim 1 to design or develop at least one software module to thereby build the system of claim 19. The only knowledge available to the skilled artisan at the time the invention was made was that the design of software modules could be done by using generic tools and platforms for software development which employ domain specific knowledge. 
 Based on the above, the Examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention of claim 19. Taking these factors into 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-5 recites: “A prediction method, which comprises: (a) defining disease-related data included in data collected from each of a plurality of databases as a first node, defining gene-related data included in the data as a second node, and defining compound-related data included in the data as a third node, performed by using a node definition module”.
The recitations of “defining gene-related data included in the data” and “compound-related data included in the data”  is unclear as to whether the data pertains to the defined disease-related data or to the data collected form the databases. The Specification at page 10 lines 26-34 describes that data collected from the plurality of databases, the following amendment is suggested:
“A prediction method, which comprises: (a) defining disease-related data included in data collected from each of a plurality of databases as a first node, defining gene-related data included in the data collected from each of the plurality of databases as a second node, and defining compound-related data included in the data collected from each of the plurality of databases as a third node, performed by using a node definition module”.  Clarification is requested.
For examination purposes the claim will be interpreted as requiring that the gene-related data and the compound-related data be included in the data collected from each of the plurality of databases.
Claim 1 lines 6-9 recites: “(b) defining a relation between the first through third nodes defined by the node definition module as an edge, and grouping the defined edges into one or more edge types (metaedges) according to their respective properties, performed by using an edge definition module”.
Firstly, there is lack of antecedent basis in the claim for “the defined edges”. The claim recites defining a relation between the first through the third nodes as an edge. Per this recitation, what is being defined is a relation between the three nodes as an edge (singular). The claim does dot recite that edges (plural) are being defined. The lack of antecedent basis makes the claim indefinite as to what is being grouped into one or more edge types. Secondly, there is lack of antecedent basis in the claim for “their respective properties” as there is no recitation in the claim that the defined edges include or, have associated at least one property. The lack of antecedent basis in the claim renders the claim indefinite as to what is the basis for grouping the defined edges. Clarification is requested.
For examination purposes prior art teaching or suggesting grouping edges based on whether the edges indicate a relationship between any given pair of nodes will be interpreted as meeting the claimed limitation.
Claim 1 lines 10-11 recites: “(c) defining a path that edges defined by the edge definition module for each node pair are connected to each other, performed by using a path definition module”. 
There is lack of antecedent basis in the claim for “edges defined by the edge definition module for each node pair” as there is no recitation in the claim that edges are defined for at least one node pair. Claim 1 lines 6-7 recites defining a relation between the first through third nodes as an edge, and grouping the defined edges into one or more edge types. There is no recitation in the claim that the step of defining a relation between the nodes as an edge (step b) is performed for “a node pair”. The lack of antecedent basis renders the claim indefinite as to what constitutes the defined path. Clarification is requested.
For examination purposes prior art teaching or suggesting identifying a path or, identifying connections between at least two nodes will be interpreted as meeting the claimed limitation.
Claim 1 lines 14-18 recites: “(e) computing an edge score of each of the edges included in a path by using the embedding results of the edge types performed in the step (d) and the embedding results of the first through third nodes, and computing a path score for each path by using edge scores of all of the edges included in a path of an arbitrary node pair, performed by using a path score computation module, as a step for computing a path score for each path defined in the step (c)”.
Firstly, there is lack of antecedent basis in the claim for “the embedding results of the edge types performed in the step (d) and the embedding results of the first through third nodes”. Claim 1 lines 12-13 (step d) recites: “embedding the first through third nodes defined by the node definition module and the edge types defined by the edge definition module, performed by using an embedding module”. There is no recitation in the claim that step (d) provides “embedding results”. The lack of antecedent basis Secondly, there is lack of antecedent basis in the claim for “each path”. Claim 1 lines 10-11 (step c) recites “defining a path” . There is no recitation in the claim that more than one path is defined. The lack of antecedent basis renders the claim indefinite as for what is the path score being computed. Thirdly,  the recitation of “as a step for computing a path score for each path defined in the step (c)” is unclear as to whether it is the “computing an edge score” or, the “computing a path score” or, both “computing an edge score” and “computing a path score” which constitute the “as a step for computing a path  score”. Further, there is lack of antecedent basis in the claim for “each path defined in step (c)” because claim 1 lines 10-11 (step c) recites “defining a path” (singular). The lack of antecedent basis renders the claim indefinite as what constitutes the “step for computing a path score” and, for which path or paths is the step of computing a path score being performed for. Clarification is requested.
For examination purposes prior art teaching or suggesting computing a score or metric indicating the relevancy of an edge and/or path between nodes will be interpreted as meeting the claimed limitation.
Claim 1 lines 19-21 recites: “(f) extracting, for each preset path type (metapath), some of a plurality of paths included in the preset path type from arbitrary node pair paths in the order of the highest to the lowest of the path scores computed in the step (e), performed by using a path extraction module”.
Firstly,  there is lack of antecedent basis in the claim for “each preset path type” as there is no recitation in claim 1 for at least one preset path type. Secondly, the recitation of extracting paths included in a preset path type from arbitrary node pair paths “in the order of the highest to the lowest of the path scores computed in step (e)” is unclear because the paths being extracted (paths of the preset path types) have not been scored. What is being scored in step (e) are the paths defined for the node pairs (see step c). Since the paths being extracted (paths in preset path types) have not been “scored” it 
For examination purposes  prior art teaching or suggesting extracting, filtering or removing paths or edges which have a score or weight below a predetermined threshold will be interpreted as meeting the claimed limitation.
The terms “highest”  and “lowest” in claim 1 lines 20-21 are relative terms which render the claim indefinite. The terms “highest” and “lowest” of the path scores are not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what a “highest” and a “lowest” path score constitutes nor can a “highest” path score and a “lowest” path score be ascertained from the Specification, since there is no disclosure of any value or percentage or, any other metric of the terms “high” and “low”.
In claim 1 lines 23-24  there is lack of antecedent basis in the claim for “the association between the keywords being queried in an input layer”,  “the entities to be predicted” and “the association between the keyword pairs being input” as none of the following terms are recited in claim 1: an association, keywords, entities and keyword pairs. Further, there is no recitation in the claim that keywords are queried and keyword pairs are inputted. Clarification is requested.
Claim 1 lines 24-28 recites: “training the artificial neural network on the embedding results performed in the step (d) and the pathway extracted by the path extraction module for each preset path type of a node pair among the pathways of arbitrary node pairs performed in the step (f), performed by using a data training module, wherein the pathways not extracted by the path extraction module are excluded from the training”.
Firstly, there is lack of antecedent basis in the claim for “the artificial neural network”. As explained in the claim interpretation section above, the recitation of “in order to allow for an artificial network having a preset structure....” is directed to an intended outcome of the step of training and does not limit the scope of the claim. The lack of antecedent basis renders the claim indefinite as as to what is being trained in step (g). Secondly, there is lack of antecedent basis in the claim for “the embedding results performed in step (d)”. Claim 1 lines 12-13 (step (d) recites: “embedding the first through third nodes defined by the node definition module and the edge types defined by the edge definition module, performed by using an embedding module”. There is no recitation in step (d) for “embedding results”. The lack of antecedent basis renders the claim indefinite as to what is is the artificial neural network being trained on. Thirdly, the recitation of “the embedding results performed in step (d)” is unclear because a “result” cannot be performed in a method step. A result may be obtained from the execution of a method step. The Applicant is asked to clarify whether the claim requires obtaining embedding results prior to or, as part of the training of the neural network or, whether the claim requires performing step (d) as part of the neural network training to obtain embedding results. Fourthly, the recitation that the neural network is trained on “the pathway extracted by the path extraction module for each preset path type of a node pair among the pathways of arbitrary node pairs performed in the step (f)” is unclear because per step (f) what is being extracted from the arbitrary node pair paths are “some of a plurality of paths included in the preset path type”. Claim 1 lines 19-21 (step (f)) recites: “extracting, for each preset path type (metapath), some of a plurality of paths included in the preset path type from arbitrary node pair paths...”. There is no recitation in step (f) that what is being extracted is a path for each preset path type of a node pair, there is no recitation in the claim for a pathway and there is no recitation in the claim  that the extraction is amongst pathways of arbitrary node pairs. The claim is unclear as to what is the neural network being trained on. Clarification is requested.
For examination purposes prior art teaching or suggesting training an artificial neural network based on embedding and based on an entity-entity graph from which edges or paths below a threshold have been removed or extracted, will be interpreted as meeting the claimed limitation.
In claim 1 lines 29-30 recites: “querying one keyword among a disease, a gene, and a compound, or keyword pair in the trained artificial neural network, performed by using an input module”.
Firstly, the recitation of “querying a keyword...or keyword pair” is unclear because a keyword or keyword pair cannot be queried. The dictionary meaning of the term querying is to request data or information, for example a database may be queried via a database query. However, a keyword or keyword pair per se cannot be asked for data or information. The Applicant is asked to clarify whether the claim requires querying the trained artificial neural network or, whether the claim requires querying the artificial neural network for information on a disease, a gene, and a compound or, whether the claim requires formulating a query including one keyword among a disease, a gene, and a compound, or keyword pair. The Specification at page 20 lines 23-27 describes that a keyword or keyword pair input through the input module may be queried to the artificial neural network. If the Applicant’s intention is to set forth that step (h) requires inputting a keyword or keyword pairs to be queried, the claim should be amended accordingly.  Secondly, the recitation of querying one keyword or keyword pair “in the trained artificial neural network”  is unclear as to what aspect of querying and/or keyword or keyword pairs is “in” the trained artificial neural network. The Applicant is asked to clarify whether it is the “querying” which is “in the artificial neural network” or, whether it is the keyword or keyword pair which is “in the artificial neural network”. Clarification is requested. 
For examination purposes prior art teaching or suggesting entering or providing a query to a prediction neural network, wherein the query comprises a keyword or combination of keywords will be interpreted as meeting the claimed limitation. 
Claim 1 lines 31-33 recites: “outputting entities associated with the queried keyword or association of the queried keyword pair through computation of the artificial neural network, performed by using an output module”.
Firstly, the claim is unclear as to whether it is the “computation of the artificial neural network” or the “outputting” which is performed by “using an output module”. Secondly, the recitation of outputting an entity “though computation of the artificial neural network” is unclear as to what aspect of the artificial neural network is being “computed” to provide an output. The Applicant is asked to clarify whether the claim requires outputting entities resulting from a computation performed by the artificial neural network or, whether the claim requires outputting entities associated with a queried keyword or keyword pair wherein the entities are determined via a computation performed by the artificial neural network. Clarification is requested. 
For examination purposes prior art teaching or suggesting outputting an entity or, a result associated with a keyword or keywords query wherein the output is based on a computation performed by an artificial neural network will be interpreted as meeting the claimed limitation.
In claim 1 lines 34-35 there is lack of antecedent basis in the claim for “the number of edges” , “the order of edges” as there is no recitation in claim 1 for a number of edges and for an order of edges.
In claim 1 line 35 there is lack of antecedent basis in the claim for “types of the edges constituting a path”. There is no recitation in the claim that edges “constitute” a path. Claim 1 lines 10-11 (step c) recites “defining a path that edges defined by the edge definition module for each node pair are connected to each other, performed by using a path definition module”. Therefore per claim 1 step c, the define a path. The following amendment is suggested to obviate this rejection: “types of the edges that define a path”. Clarification is requested.
In claim 1 line 36  there is lack of antecedent basis in the claim for “the classified types”. Claim 1 line 34 recites that “path types are classified”. The following language is suggested to obviate this rejection: “the classified path types”. Clarification is requested.
Claim 2 lines 8-9 recites: “wherein the step (e) further comprises computing scores of edges included in a path of a node pair according to the predetermined method... and summing the computed scores”.
There is lack of antecedent basis in the claim for “the predetermined method” as there is no recitation in the claim for a predetermined method. The lack of antecedent basis in the claim renders it unclear as to what method is being used for computing the scores of the edges. Since the claim does not recite what is the method for computing the scores, the claim is unclear as to where are the scores originating from and therefore the claim is unclear as to what is being summed. The Applicant is asked to clarify whether the predetermined method pertains to the method recited in claim 1 or, whether it pertains to another, separate and distinct method. Clarification is requested.
For examination purposes prior art teaching or suggesting computing scores of edges by any method will be interpreted as meeting the claimed limitation.
Claim 9 recites: “The prediction method of claim 1, wherein the step (g) further comprises applying an attention mechanism for assigning different weights to the paths extracted by the path extraction module according to nodes included in the paths and a path type to the artificial neural network”.
The recitation of “applying an attention mechanism for assigning different weight to the paths....according to nodes....and a path type” is unclear as to whether it is the “applying an attention mechanism” or the “assigning different weights”  which is “according to nodes included in the paths and a path type...”  and, the claim is unclear as to what aspect of the nodes included in the paths and the path type is being used in the applying and/or in the assigning. Clarification is requested.
For examination purposes  prior art teaching or suggesting applying an attention mechanism wherein the applying comprises assigning a different weight to a path will be interpreted as meeting the claimed limitation.
In claim 11 line 6, there is lack of antecedent basis in the claim for “the outputting module”. Claim 1 lines 32-33, from which claim 11 depends, recites “an output module”. To obviate this rejection the Examiner suggests amending the claim to recite “the output module”. Clarification is requested.
Claim 11 lines 3-6 recites: “and the step (i) further comprises outputting entities of different types from the queried keyword while being related to the arbitrary keyword to be queried in an order of highest sores through computation of the artificial neural network, performed by using the outputting module”.
Firstly, there is lack of antecedent basis in the claim for “the arbitrary keyword to be queried”. As explained in the claim interpretation section above, the recitation that the artificial network is configured to score entities related to an arbitrary keyword does not limit the scope of the claim. Since there is no positive recitation of an arbitrary keyword, the claim is unclear as to with respect to what is an entity considered different and thereby outputted.  Secondly, the recitation of “while being related to the arbitrary keyword to be queried” is unclear as to whether this recitation is intended to the set forth that the outputting be conditioned to the entities of different types being related to an arbitrary keyword or, whether this recitation is intended to set forth that the entities of different types remain related to the arbitrary keyword. The use of the phrase “while being related” in the claim is unclear. Clarification is requested.
For examination purposes  prior art teaching or suggesting outputting entities of different types based on a query comprising a keyword, wherein the outputted entities are related to the keyword in the query will be interpreted as meeting the claimed limitation.
The term “highest” in claim 11 line 5 is a relative term which renders the claim indefinite. The term “highest” sore (score) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what a “highest” sore 
Claim 12 recites: “The prediction method of claim 1, further comprising, after the step (i), (j) when one entity among the entities output in the step (i) is selected, outputting one or more among an intermediate node, an edge, and a path from an arbitrary keyword to be queried to a selected entity in a form of a graph”.
Firstly, the recitation of “when one entity among the entities output in the step (i) is selected” is unclear because there is no recitation in step (i) of a selection of an entity or, that at some point in time an entity will be selected. Claim 1 lines 31-32, from which claim 12 depends, recites: “(i) outputting entities associated with the queried keyword or association of the queried keyword pair through computation of the artificial neural network. There is no recitation in claim 1 that step (i) comprises a selection of an outputted entity. The lack of antecedent basis in the claim renders the claim indefinite as to what is the condition for performing the outputting in step (j). Secondly, the recitation of “outputting one or more among an intermediate node, an edge, and a path from an arbitrary keyword to be queried to a selected entity in a form of a graph” is unclear as to what is in the “form of a graph” and as to what is the meaning of outputting a node, an edge and a path “to a selected entity”. The Applicant is asked to clarify whether the claim requires outputting a node, an edge and a path of a keyword to be queried as a graph and, associating said output to a selected entity or, whether the claim requires outputting a node, an edge and a path of a keyword to be queried along with a selected entity as a graph or, whether the claim requires associating an intermediate node, an edge, and a path from an arbitrary keyword to be queried to a selected entity and then outputting the association as a graph. Clarification is requested.
For examination purposes prior art teaching or suggesting outputting results of a query comprising a keyword as a graph, wherein the graph comprises an edge, a path a and anode associated with the query will be interpreted as meeting the claimed limitations.
Claim 13 lines 1-4 recites: “The prediction method of claim 1, wherein the step (a) further comprises defining each of disease-related data, gene-related data, and compound-related data extracted by a natural language processing module as first through third nodes, performed by using the node definition module”.
The recitation that the disease-related data, gene-related data, and compound-related data for defining the first through the third node has been extracted by a natural language processing module is unclear. Claim 1, from which claim 13 depends, does not recite a step of extracting disease-related data, gene-related data, and compound-related data. Claim 1 lines 2-4 (step (a)) recites: “(a) defining disease-related data included in data collected from each of a plurality of databases as a first node, defining gene-related data included in the data as a second node, and defining compound-related data included in the data as a third node, performed by using a node definition module”. There is no recitation in the claim that the collected data is “extracted” or, that the defining steps include extracting disease-related data, gene-related data and compound-related data from the collected data or, that the method includes a step of extracting disease-related data, gene-related data and compound-related data from the collected data. Since there is no positive recitation that disease-related data, gene-related data and compound-related is extracted by a natural language processing module the claim is unclear as to what is being defined as the first, the second and the third nodes. If the Applicant’s intentions to set forth that the method includes a step of extracting disease-related data, gene-related data, and compound-related from the collected data, wherein the extracting is performed by a natural language processing module, the claim should be amended accordingly. Clarification is requested.
For examination purposes prior art teaching or suggesting extracting data form a data source related to an entity or entities including textual relationships and lexical dependencies using natural language processing will be interpreted as meeting the claimed limitation.
Claim 14 recites: “The prediction method of claim 1, further comprising assigning a unique identifier (ID) to each of the first through third nodes defined by the node definition module, performed by using an ID assignment module, wherein the assigned ID is the same between an arbitrary term and a synonym or an abbreviation of the arbitrary term”.
The recitation that “the the assigned ID is the same between an arbitrary term and a synonym or an abbreviation of the arbitrary term” is unclear. The claim recites assigning an ID to each of the first through third nodes and then recites that the assigned ID is the same between an arbitrary term and synonym or abbreviation. However, the claim does not recite that said arbitrary term or synonym/abbreviation is associated with the nodes. There is no recitation in the claim that the defined nodes include an arbitrary term and/or a synonym or abbreviation of the arbitrary term. The relation between the nodes to which the ID is assigned and, the arbitrary word or synonym to which the “same ID” is assigned is unclear. The Applicant is asked to clarify whether the claim requires assigning an ID to each of the first to the third nodes and then assigning the same ID to arbitrary term, synonym or abbreviation related to one of the first through the third nodes or, whether the claim requires assigning an ID to the first through third nodes, and assigning a same ID to an arbitrary term and to the synonyms and abbreviations of the arbitrary term. Clarification is requested.
For examination purposes prior art teaching or suggesting assigning an identifier to each node in a knowledge graph wherein said identifier uniquely identifies each node in the knowledge graph and is the same for nodes having a common keyword or attribute will be interpreted as meeting the claimed limitation.
Claim 15 lines 1-4 recites: “The prediction method of claim 13, further comprising performing word embedding on each of the disease-related data, the gene-related data, and the compound-related data extracted by the natural language processing module in a multi-dimensional space, performed by using the embedding module”.
The recitation of performing word embedding “in a multidimensional space” is unclear because embedding cannot be performed in a “multidimensional space”. Embedding is a method of extracting features out of text so that those features can be inputted into a machine learning model. An may be represented in a multi-dimensional space or in an N-dimensional vector but the process of embedding per se cannot occur in a multidimensional space. 
The Applicant’s Specification at page 18 lines 1-10 describes that when word embedding is performed by the embedding module each entity is mapped in a multidimensional space. If the Applicant’s intention is to set forth that the claim requires performing word embedding of each of the disease-related data, the gene-related data, and the compound-related data and then representing the embedding (representations) in a multidimensional space, the claim should be amended accordingly.
For examination purposes prior art teaching or suggesting embedding entity nodes and representing the embedding of each node in an N-dimensional vector or an N-dimensional space will be interpreted as meeting the claimed limitation.
Claim 18 lines 2-3 recites: “based on a specific time point at which data is collected from each of the plurality of databases, collecting data disclosed in the plurality of databases after the specific time point”.
The claim is unclear because there is no recitation in the claim for a step of collecting data from each of the plurality of databases and that said collection is performed at a time point. Claim 1 lines 2-4, from which claim 18 depends, recites “(a) defining disease-related data included in data collected from each of a plurality of databases as a first node, defining gene-related data included in the data as a second node, and defining compound-related data included in the data as a third node, performed by using a node definition module”. Claim 1 only recites that the data used in the step of defining the first through the third nodes is data which has been collected from a database. That is, claim 1 only recites what is the source of the data used in the step of defining. Claim 1 does not recite an active positive step of collecting data at a point in time or, at a specific point in time. Since there is no recitation that data is collected from the databases at a point in time, claim 18 is unclear as to what is the criteria for “collecting data disclosed in the plurality of databases after the specific time point”. If the Applicant’s intention is to set forth that the method includes a step of collecting data from a plurality of databases at a specific point in time, the claim should be amended accordingly. Clarification is requested. 
For examination purposes prior art teaching or suggesting collecting data from a plurality of databases at any point in time will be interpreted as meeting the claimed limitation.
Claim 18 lines 4-7 recites: “extracting disease-related data, gene-related data, and compound-related data included in the data collected after the specific time point and deriving a relation between the extracted disease-related data, gene-related data, and compound-related data, performed by using the natural language processing module”.
The recitation of “extracting disease-related data, gene-related data, and compound-related data” without setting forth where is this data being extracted from is unclear. The claim only recites that the disease-related data, the gene-related data and the compound-related data being extracted is “included” in the collected data but does not recite where this data being extracted from. The Applicant is asked to clarify whether the disease-related data, the gene-related data, and the compound-related data is being extracted from the collected data “disclosed”  in the plurality of databases or, whether the disease-related data, the gene-related data, and the compound-related data is being extracted from a different data source or database. Clarification is requested.
For examination purposes prior art teaching or suggesting extracting disease-related data, gene-related data and compound-related data from a database will be interpreted as meeting the claimed limitation.
In claim 18 lines 6-7 there is lack of antecedent basis in the claim for “the natural language processing module”. There is no recitation in claim 1, from which claim 18 depends, for a natural language processing module. Clarification is requested. 
Claim 18 lines 8-9 recites: “querying an arbitrary keyword in the artificial neural network, performed by using the input module”.
Firstly, the recitation of “querying an arbitrary keyword” is unclear because a keyword cannot be queried. The dictionary meaning of the term querying is to request data or information, for example a database may be queried via a database query. However, a keyword per se cannot be asked for data or information. The Applicant is asked to clarify whether the claim requires querying the trained artificial neural network by inputting a query comprising an arbitrary keyword or, whether the claim requires formulating a query including an arbitrary keyword and then inputting said query into the artificial neural network. The Specification at page 20 lines 23-27 describes that a keyword or keyword pair input through the input module may be queried to the artificial neural network. If the Applicant’s intention is to set forth that the claim requires inputting an arbitrary keyword to be queried to the artificial network, the claim should be amended accordingly. Secondly, the recitation of “querying an arbitrary keyword in the artificial neural network”  is unclear as to what aspect of querying and/or an arbitrary keyword is “in” the artificial neural network. The Applicant is asked to clarify what is “in the artificial neural network”. Clarification is requested. 
For examination purposes prior art teaching or suggesting entering or providing a query to a neural network, wherein the query comprises an arbitrary keyword will be interpreted as meeting the claimed limitation. 
Claim 18 lines 10-11 recites: “outputting entities related to the arbitrary keyword to be queried, performed by using the output module”.
There is lack of antecedent basis in the claim for “the arbitrary keyword to be queried” as there is no recitation in the claim for an arbitrary keyword to be queried or, that a query of an arbitrary keyword will be queried. Claim 18 lines 8-9 recites an active step of “querying an arbitrary keyword”. If the Applicant’s intention is to set forth that the claim requires outputting entities related to the queried arbitrary network the claim should be amended accordingly. Clarification is requested.
For examination purposes  prior art teaching or suggesting outputting entities related to a query comprising an arbitrary keyword will be interpreted as meeting the claimed limitation.
In claim 18 lines 12-13 there is lack of antecedent basis in the claim for “the first data pair comprising the queried keyword ” as there is no recitation in the claim that the first data pair comprises the queried keyword. Claim 1 lines 29-30, from which claim 18 depends, does not recite that the queried keyword includes a data pair. Clarification is requested.
In claim 18 line 13 there is lack of antecedent basis in the claim for “the output entity”. Claim 18 depends from claim 1. Both claims 1 and 18 recite “outputting entities” (plural), there is no recitation in neither claim 1 or claim 18 for an output entity or, for an outputted entity (singular). Clarification is requested.
Claim 18 lines 12-15 recites: “verifying whether or not a first data pair has association based on whether the first data pair comprising the queried keyword and the output entity is included in a second data pair connected to each other with the relation derived through the natural language processing module”.
Firstly, the recitation of “verifying whether or not a first data pair has association” is unclear because the claim does not set forth what is the association with. Since the claim does not recite what is the association with, the claim is unclear was to what is being verified. The Applicant is sked to clarify whether the association being verified is between the first data pair and the second data pair or, whether the association being verified is between the first data pair and the queried keyword or, whether the association being verified is between the first data pair and the output entity. Clarification is requested. Secondly, the Applicant is asked to clarify whether it is the “verifying” or the “association” which is “based on whether the first data pair comprising the queried keyword and the output entity is included in a second data pair connected to each other with the relation derived through the natural language processing module”. Thirdly, the recitation of “based on whether the first data pair comprising the queried keyword and the output entity is included in a second data pair connected to each other with the relation derived through the natural language processing module” is unclear as to whether it is the second data pair and the output entity which are “connected to each other” or, whether it is the second data pair and the first data pair comprising the queried keyword which are “connected to each other” or, whether it is the first data pair comprising the queried keyword and the output entity which are connected to each other”. Fourthly, the recitation of “based on whether the first data pair comprising the queried keyword and the output entity is included in a second data pair connected to each other with the relation derived through the natural language processing module” is unclear because claim 18 recites that the derived relation is between extracted disease-related data, gene related data, and compound-related data. See claim 18 lines 5-7. There is no recitation in the claim that said data is related to a “first data pair” or to an “output entity” or to a “second data pair”.  The claim is unclear as to what connects the “first data pair” and/or, the “output entity” and/or, “second data pair” to each other. Clarification is requested. 
For examination purposes, prior art teaching or suggesting identifying an association between a pair of entities and a keyword in a graph neural network will be interpreted as meeting the claimed limitation.
Claim 19 recites: “A system built by using the prediction method of claim 1”. 
The claim is unclear because the use of the method recited in claim 1 does not lead to building a system. As explained in the Examiner’s Statement of the Interpretation of Claim 19 above, the system built by using the prediction method of claim 1 is given its broadest most reasonable interpretation in light of the Specification and is interpreted as a system comprising at least one software module. The use of claim 1 to build the system of claim 19 is interpreted as designing or developing the at least one software module by the prediction method of claim 1.  However, “the use” of the prediction method of claim 1 will not lead to the development or design of at least one software module because none of the steps recited in claim 1 lead to any structural system limitation. The use of claim 1 will lead to: defining disease-related data as a first through a third node (step a), defining a relation between the first through the third nodes as an edge (step b), defining a path that connects the defined edges (step c), embedding the first through the third nodes (step d), computing an edge score and computing a path score (step e),  extracting some of a plurality of paths (step f), training an artificial neural network (step g), querying a keyword (step h) and outputting entities (step i). While steps (a)-(i) are recited as performed by using” modules, these modules do not result from the execution of steps (a) though (i). These modules are merely being recited as being “used” to perform the steps. The Applicant is asked to clarify what is the relationship of claim 1 as it pertains to the system of claim 19. If the Applicant’s intention is to set forth the the method of claim 1 includes steps for developing or designing software modules and, that the system of claim 19 comprises software modules designed or developed by the process of claim 1, the claim should be amended accordingly. Clarification is requested.
With regard to the examination of claim 19 under 35 USC 102 and 103, as explained in the Examiner’s Statement of the Interpretation of Claim 19 above, this claim is being interpreted as a product-by-process claim. The determination of patentability of product-by-process claims is described in the MPEP section 2113(I)-(III) which explains: 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.

For examination purposes, prior art teaching or suggesting a system comprising at least one software module built by any method will be interpreted as meeting the claimed limitation. 
Claims 3-6, 10, 15 and 17 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A. Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter. Claim 1 is directed to “a system build by using the perdition method of claim 1”. As explained in the Examiner’s Statement of the Interpretation of Claim 19 above, the claim is being interpreted as a system comprising at least one software module which is non-patentable subject matter as recitations of “software”, which are merely program instructions, read on carrier waves which are non-transitory propagating signals and, are not proper patentable subject matter because they do not fall within any of the four statutory categories of invention (In re Nuijten, Federal Circuit, 2006). 
B. Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 recites “A computer program stored in a computer-readable recording medium to execute the prediction method of claim 1” which is non-patentable subject matter as recitations of a “program” read on carrier waves which are non-transitory propagating signals and are not proper patentable subject matter because they do not fall within any of the four statutory categories of invention (In re Nuijten, Federal Circuit, 2006). It is noted that the recitation of a "non-transitory computer-readable medium storing a program to execute the prediction method of claim 1” would overcome this rejection.
C. Claims 1-6 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory categories of invention (processes).
 (2A)(1): Independent Claim 1 (method) is directed to the following abstract ideas which encompass mental concepts:
(a) defining disease-related data included in data collected from each of a plurality of databases as a first node, defining gene-related data included in the data as a second node, and defining compound-related data included in the data as a third node;
(b) defining a relation between the first through third nodes defined by the node definition module as an edge, and grouping the defined edges into one or more edge types (metaedges) according to their respective properties, performed by using an edge definition module, 
(c) defining a path that edges defined by the edge definition module for each node pair are connected to each other, performed by using a path definition module, and
(f) extracting, for each preset path type (metapath), some of a plurality of paths included in the preset path type from arbitrary node pair paths in the order of the highest to the lowest of the path scores, and claim 1 is directed to the following abstract ideas which encompass mathematical concepts:
(e) computing an edge score of each of the edges included in a path and computing a path score for each path by using edge scores of all of the edges included in a path of an arbitrary node pair.
The steps of (a) defining nodes based on collected data from a database, (b) defining a relation between the nodes, (c) defining a path that connects nodes to each other and (f) extracting paths according to a score are processes which can be performed mentally or manually by pen and paper. Evidence of this fact can be found in Nicholson, David N., and Casey S. Greene. "Constructing knowledge graphs and their biomedical applications." Computational and structural biotechnology journal 18 (2020): 1414-1428. As currently recited, there is nothing in the claim that prevents the interpretation of steps (a), (b), (c) and (f) from being practically performed in the human mind.  As such, the steps of (a) defining nodes based on collected data from a database, (b) defining a relation between the nodes, (c) defining a path that connects nodes to each other and (f) extracting paths according to a score are processes that, under their broadest reasonable interpretation, covers their performance in the mind.  With regard to step (e), the Specification at page 19 lines 2-6 describes that the score of a path is computed by summing the edge scores. As such, the steps of computing an edge score of each of the edges included in a path and computing a path score for each path encompass mathematical concepts as mathematical calculations.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The abstract ideas in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (method): (d) embedding the first through third nodes and the edge types, (g) training the artificial neural network on the embedding results performed in the step (d) and the pathway extracted by the path extraction module, (h) querying one keyword among a disease, a gene, and a compound, or keyword pair in the trained artificial neural network and (i) outputting entities associated with the queried keyword.
In claim 1 the recited additional elements do not integrate the exceptions into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. In particular, the additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. The steps of (d) embedding the first through third nodes and the edge types and (g) training the artificial neural network are extra-solution activities which do not impose any meaningful limits on practicing the abstract ideas and are nominally related to the main process. The step of (h) querying a keyword and (i) outputting entities are extra-solution activates akin to inputting and outputting data. None of the dependent claims recite any additional non-abstract elements. Claims 2-6 and 9-18 are directed to further limiting the abstract ideas recited in claim 1, attributes of the data used in the defined nodes and functional limitations of the artificial neural network.
 Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional element recited in claim 1 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves. While claim 1 recites the steps of (d) embedding the first through the third nodes and (g) training the artificial neural network and, these steps do not constitute abstract ideas because they cannot be practically performed in the mind, these steps are well-understood, routine and conventional in the field of machine learning. The step of (h) querying a keyword which is akin to providing an input and, the step of (i) outputting entities which is akin to providing an output are also steps which are well-understood, routine and conventional in the field of machine learning. Evidence of these facts can be found in Wu, Z., Pan, S., Chen, F., Long, G., Zhang, C., & Yu, P. S. (2019). “A Comprehensive Survey on Graph Neural Networks”. arXiv preprint arXiv:1901.00596. Pages 1-22. 
None of these elements confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0081717 to Creed.
Creed teaches a system and a method for generating a graph neural network (GNN) model (¶ 74).
With regard to claim 19, Creed teaches a system built by using the prediction method of claim 1 (¶ 175-178 and Figure 5(b). The system by Creed includes at least one software module. The software module needs to be build or designed before being used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claims 1-6, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0081717 to Creed in further view of US 2021/0174906 to Ulain.
via a trained Graph Convolutional Neural Network (GCNN) built based on a knowledge graph  (¶ 8-9, 18, 47-49, 79, 82 and 119). The entities include any entity from the group of: disease; compound/drug; protein; biological entity; pathway; biological process; cell-line; cell-type; symptom; clinical trials; any other biomedical concept (¶ 14).
With regard to claims 1 and 20, Creed teaches a prediction method (as in claim 1) and a computer program stored in a computer-readable medium to execute the prediction method of claim 1 (as in claim 20) (Abstract; ¶ 8 and 47-49), 
	the method of claim 1 comprising:
(a) defining disease-related data included in data collected from each of a plurality of databases as a first node, defining gene-related data included in the data as a second node, and defining compound-related data included in the data as a third node, performed by using a node definition module (¶ 8, 14, 76-77, 85 and 183). 
(b) defining a relation between the first through third nodes defined by the node definition module as an edge, and grouping the defined edges into one or more edge types (metaedges) according to their respective properties, performed by using an edge definition module (¶75, 92-96, 119, 183 and Figure 1b). Creed teaches an entity-entity graph in which each entity node is connected to one or more entity nodes by a corresponding relationship edge. Creed teaches the relationship edges are grouped based on whether the edges indicate a specific relation (i.e. regulation, biomarker, target, therapeutic) between any given pair of entity nodes.
(c) defining a path that edges defined by the edge definition module for each node pair are connected to each other, performed by using a path definition module (¶ 94-96 and 183; Figure 1b). Creed teaches identifying connections between entity nodes.
(d) embedding the first through third nodes defined by the node definition module and the edge types defined by the edge definition module, performed by using an embedding module (¶ 51, 85-86 and 183; Figure 1c).
 (e) computing an edge score of each of the edges included in a path by using the embedding results of the edge types performed in the step (d) and the embedding results of the first through third nodes, and computing a path score for each path by using edge scores of all of the edges included in a path of an arbitrary node pair, performed by using a path score computation module, as a step for computing a path score for each path defined in the step (c) (¶ 20, 41, 82, 86 and 183; Figure 1c). Creed teaches generating one or more prediction or relationship scores based on data representative of one or more embedding(s) associated with the entity-entity graph and, Creed teaches assigning a weight to each relationship edge of the entity-entity graph wherein the weight indicates the relevancy of each relationship edge between entity nodes.
(f) extracting, for each preset path type (metapath), some of a plurality of paths included in the preset path type from arbitrary node pair paths in the order of the highest to the lowest of the path scores computed in the step (e), performed by using a path extraction module (¶ 12, 24, 114-115 and 183).  Figure 1d). Creed teach filtering the entity-entity graph to exclude or remove relationship edges which are below a weight relevancy threshold in order to produce a filtered entity-entity graph.
(g) in order to allow for an artificial neural network having a preset structure to compute and output the association between the keywords being queried in an input layer and the entities to be predicted or the association between the keyword pairs being input, training the artificial neural network on the embedding results performed in the step (d) and the pathway extracted by the path extraction module for each preset path type of a node pair among the pathways of arbitrary node pairs performed in the step (f), performed by using a data training module, wherein the pathways not extracted by the path extraction module are excluded from the training; (¶ 50, 51, 82-84, 114-115 and 183). Creed teaches training the GNN model based the embedding and based on the filtered entity-entity graph.
Creed does not teach that the method includes:
 (h) querying one keyword among a disease, a gene, and a compound, or keyword pair in the trained artificial neural network, performed by using an input module; and
 (i) outputting entities associated with the queried keyword or association of the queried keyword pair through computation of the artificial neural network, performed by using an output module, wherein path types are classified according to combinations of the number of edges, the order of the edges, and types of the edges constituting a path, and the preset path types are at least part of the classified types.
Ulain teaches a method for identifying a relationship between two entities representative of pathways, genes and diseases via a graph convolutional network model built based on a knowledge-graph (Abstract; ¶ 27, 32-33, 37-38, 47, 48, 54 and 55). Ulain teaches presenting a query to the system, the query comprising keywords including a gene and a disease and, outputting a result based on the query. The data to be queried includes pathway information, genetic profiles and disease anthologies (¶ 32-33, 38, 48 and 55). The method includes displaying the knowledge graph and/or the predicted links (¶ 27 and 38; Figures 5(a)-(d)).
Creed and Ulain are directed to methods for identifying the relationship between entities including diseases and genes.
Thus, Creed and Ulain are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Creed with Ulain. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Ulain teaches that methods for predicting a relationship between a first entity and a second entity via a trained Graph Convolutional Neural Network (GCNN) built based on a knowledge graph may be modified to include a step of providing a query comprising at least a keyword and, a step of outputting a result based on a computation performed by the neural network and, associated with the query. See Ulain at ¶ 27, 33 and 38. 
With regard to claim 2,  see Creed at ¶ 20, 41, 82, 86, 96, 97, 103 and 104.
With regard to claim 3, see Creed at ¶ 14, 76, 77, 170, 171, 
With regard to claim 4,  see Creed at ¶ 75, 92-96 and Figure 1b. Creed teaches an entity-entity graph in which each entity node is connected to one or more entity nodes by a corresponding relationship edge. Creed teaches the relationship edges are grouped based on whether the edges indicate a specific relation (i.e. regulation, biomarker, target, therapeutic) between any given pair of entity nodes.
With regard to claims 5 and 6, see Creed at ¶ 94-96; Figure 1b. Cross teaches identifying connections between entity nodes. As shown in figure 1b, the connections are two or more and, five or fewer.
With regard to claim 9, see Creed at ¶ 130-131, 137 and 147.
With regard to claim 10, Creed with the provisions by Ulain teaches at least one query keyword and said at least one keyword includes pathway information, genetic profiles and disease anthologies. See Ulain at ¶ 32-33, 38, 47, 48, 54 and 55. As explained with regard to claim 1 above, the method of Creed as modified by Ulain teaches a step of outputting entities according to the queried keyword.
With regard to claim 11, Creed with the provisions by Ulain teaches outputting entities of different types based on a query comprising a keyword, wherein the outputted entities are related to the keyword in the query. See Ulain at Abstract; ¶ 27, 32-33, 37-38, 47, 48, 54 and 55 and, Figures 5(a)-(d).
With regard to claim 12, Creed with the provisions by Ulain teaches that the knowledge graph and the predicted links is displayed as a graph. See Ulain at ¶ 27, 38 and Figures 5(a)-(d).
With regard to claim 13, see Creed at ¶ 164-165.
With regard to claim 14, see Creed at ¶ 92 and Figure 1b of Creed. Each node has a unique identifier and said identifier is the same for nodes with the same attribute: disease (D); compound/drug (C); and protein (P).
With regard to claim 15, see Creed at ¶ 96-97.
With regard to claim 16,  see Creed at ¶ 102.
With regard to claim 17,  see Creed at ¶ 76 and 96.
With regard to claim 18, Creed teaches collecting data from a plurality of databases. See Creed at ¶ 76-77 and 85. The data is used to define entity nodes related to drugs, genes and disease. See Creed at ¶ 76 and Figure 1b. As such Creed teaches “extracting” drug, genes and disease related data so that the entity nodes can be defined. With the provisions by Ulain, as explained with regard to claim 1, the method includes entering a query to the graphical neural network and providing an output based on the input query. Creed teaches identifying an association between a pair of entities and a keyword in a graph neural network. See Creed at ¶ 103.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0111915 to Li teaches a method for identifying relationships between drugs and diseases using a graph data structure.
Han, Peng, et al. "GCN-MF: disease-gene association identification by graph convolutional networks and matrix factorization." Proceedings of the 25th ACM SIGKDD international conference on knowledge discovery & data mining (2019); pp. 705-713 teaches a method for identifying gene-disease associations using a Graph Convolutional network.

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631